UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4301



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM JEFF ALMOND,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00184-D)


Submitted:   November 30, 2007         Decided:     December 18, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Carl G. Ivarsson, Jr., COOK, IVARSSON & SHOBER, Fayetteville, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M Hayes, Jennifer P. May-Parker, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   Jeff   Almond    pled    guilty   to    an   information

charging him with unlawful possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1) (2000), and distribution of more than

five grams of cocaine base (crack), 21 U.S.C. § 841 (2000).          Almond

was sentenced as an armed career criminal, 18 U.S.C.A. § 924(e)

(West 2000 & Supp. 2007), to a term of 324 months imprisonment.

Almond seeks to appeal his sentence, challenging the district

court’s decision to give him a weapon enhancement and to deny him

an adjustment for acceptance of responsibility.            He also contests

his armed career criminal status.     We affirm in part and dismiss in

part.

          Under the terms of his plea agreement, Almond waived his

right to appeal “whatever sentence is imposed,” including issues

relating to the establishment of the advisory guideline range.            He

reserved only the right to appeal from a sentence in excess of the

applicable    advisory   guideline   range    that    is    established   at

sentencing. Paragraph 3 of the plea agreement set out the elements

of each offense and, with respect to the § 922(g)(1) count, stated

that Almond understood that the statutory maximum for the offense

was ten years, but if his criminal history subjected him to “the

sentencing enhancement of 18 U.S.C. § 924(e), then the applicable

penalt[y]” would be fifteen years to life imprisonment. Almond was

advised about the waiver of appeal rights at the guilty plea


                                 - 2 -
hearing, and our review of the record discloses that the waiver was

knowing and voluntary.        See United States v. Brown, 232 F.3d 399,

402 (4th Cir. 2000). His challenges to the firearm enhancement and

the    district     court’s     decision      that   he   had     not   accepted

responsibility fall within the scope of the waiver.                We therefore

dismiss that portion of the appeal.

              The government has not asserted the waiver with respect

to Almond’s contention that he lacks the predicate convictions for

an armed career criminal sentence under § 924(e). Consequently, we

will consider the issue on the merits.               United States v. Brock,

211 F.3d 88, 90 (4th Cir. 2000).               Almond had two prior felony

convictions for assault and battery, and one felony conviction for

breaking and entering his estranged wife’s apartment (after which

he    stole   her   credit    cards),   all    offenses   which    occurred   on

different occasions.          The district court determined that the

breaking and entering offense constituted burglary for purposes of

§ 924(e) under Taylor v. United States, 495 U.S. 575 (1990).

              Almond acknowledges the Supreme Court’s ruling in Taylor,

but argues that the interpretation of the law should be different.

The district court correctly followed Taylor, and this court may

not ignore or overrule Supreme Court precedents, see United States

v. Cheek, 415 F.3d 349, 353 (4th Cir. 2005).                      Therefore, we

conclude that Almond was properly sentenced as an armed career

criminal.


                                    - 3 -
          We therefore affirm the district court’s judgment, but

dismiss Almond’s challenge to the court’s decisions concerning the

firearm enhancement and acceptance of responsibility.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 4 -